Citation Nr: 0716994	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for claimed residuals 
of a cold injury of the hands and fingers.  

2.  Entitlement to service connection for a chronic sinus 
condition, to include allergic rhinitis.  

3.  Entitlement to an increased rating for the service-
connected mechanical low back pain, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied increased ratings for service-
connected bronchial asthma, headaches, and mechanical low 
back pain, all rated as 10 percent disabling.  The RO also 
denied service connection for frostbite of the 
hands/fingertips, a sinus condition, shin splints, a left 
shoulder injury, and hemorrhoids.

In an October 2003 rating decision, the RO increased the 
rating for the service-connected bronchial asthma to 30 
percent, effective from August 26, 2000.  As that award was 
not a complete grant of benefits, the issue remained in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2003.  Then, in August 2004, the 
veteran testified at a personal hearing before the 
undersigned, sitting at the RO.  Transcripts of her testimony 
have been associated with the claims file.

In an August 2005 decision, the Board denied a rating in 
excess of 30 percent for the service-connected asthma, and, 
per the veteran's request, dismissed the issues of service 
connection for a left shoulder injury, shin splints, and 
hemorrhoids.  The Board granted an increased rating to 30 
percent for the service-connected migraine headaches.  The 
other three remaining issues on appeal were remanded to the 
RO by the Board in the remand portion of the August 2005 
decision.  

In a June 2006 rating decision, the rating for the service-
connected mechanical low back pain was increased to 20 
percent, effective from August 25, 1999.  As the award is not 
a complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993)

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The currently demonstrated numbness, tingling, and cold 
sensitivity of the veteran's hands and fingers is shown as 
likely as not to be due to a cold injury or frostbite 
sustained during the veteran's service in March 1992.  

2.  The veteran's allergic rhinitis clearly and unmistakably 
pre-existed service and was not permanently aggravated 
therein, and the allergic rhinitis was not caused by or 
aggravated by a service-connected disability.  

3.  The veteran does not have a diagnosis of a chronic 
sinusitis disability.  

4.  The veteran's service-connected mechanical low back pain 
is manifested by complaints of pain, flexion to at least 45 
degrees, and her combined range of lumbar spine motion to at 
least 140 degrees, and is productive of no more than moderate 
impairment; neither ankylosis of the lumbar spine, severe 
lumbosacral strain, nor incapacitating episodes of 
intervertebral disc syndrome have ever been demonstrated.  







CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, her 
disability manifested by numbness, tingling, and cold 
sensitivity of the hands and fingers is due to a frostbite 
injury that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2006).  

2.  Neither chronic sinusitis, if any, nor allergic rhinitis 
were incurred in or aggravated by service, and they may not 
be presumed to have been incurred therein, and they are not 
proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 3.310 (2006).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected chronic mechanical low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40 - 4.42, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(effective April 1, 1946, through September 25, 2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a adequate notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable Agency of Original Jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
this was not done.  However, as discussed below, the Board 
finds that the duty-to-assist notification provided to the 
veteran was adequate.  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VA's duty to notify (38 U.S.C.A. § 
5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the notice requirements have been 
satisfied in this matter, as discussed below.

In June 2001, March 2003, January 2004 and January 2006 
letters, the RO informed the veteran of the information and 
evidence necessary to substantiate her claims, the 
information and evidence that VA will seek to provide and the 
information and evidence that the veteran was expected to 
provide.  While the letters did not explicitly ask that the 
appellant provide any evidence in her possession that 
pertains to the claims, as per § 3.159(b)(1), she was 
repeatedly advised of the types of evidence that could 
substantiate her claims and to ensure that VA receive any 
evidence that would support the claims.  Logically, this 
would include any evidence in her possession.  Thus, the 
Board is satisfied that the duty to notify requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied. We therefore find that appropriate notice has been 
given in this case.  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with VA's duty-to-assist and 
subsequent interpretive authority, and that she has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of duty-to-assist 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims.  The Board, 
therefore, finds that no useful purpose would be served in 
remanding the case for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom.  
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim of 
service connection for cold injury residuals is granted, any 
defect with regard to notice of initial rating and effective 
date may be cured before such are assigned at the RO.  Since 
the claim of service connection for a sinus condition is 
being denied, there will be no disability rating or effective 
date assigned, so there can be no possibility of prejudice to 
the veteran.  Additionally, since the increased rating claim 
is being denied, no new disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the information and evidence she is required to 
submit in this case; and (2) in this case, based on the 
veteran's contentions and the communications provided to the 
veteran by the VA over the course of this appeal, she is 
found to be reasonably expected to understand from the 
notices provided what was needed.

II.  Service Connection

The veteran seeks service connection for residuals of a cold 
injury to her hands and fingers.  In her personal hearing 
before the undersigned in August 2004, the veteran testified 
that she suffered from frostbite during service in 1992, and 
that she continues to suffer from numbness, tingling, and 
cold sensitivity associated with the in-service frostbite 
injury.  

The veteran also seeks service connection for chronic 
sinusitis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2006).  In VAOPGCPREC 3-2003, VA's General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  It was concluded that the 
provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 
U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was held that 38 C.F.R. § 
3.304(b) is therefore invalid.  VAOPGCPREC 3-2003 (2003).

Regulations also provide that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2006).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  The determination of whether a preexisting 
disability was aggravated by service is a question of fact.  
See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding 
a claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether such worsening 
constitutes an increase in disability or was the result of 
natural progression of the injury or disease.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition 
(as contrasted to the symptoms) has worsened.  See Davis 
(John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002); 
Hunt, 1 Vet. App. at 296-97.

The Court held that, in cases where a condition is properly 
found to have preexisted service, the Board, in considering 
the pertinent statutory and regulatory framework governing 
the presumption of aggravation, must determine: (1) Whether 
there was a worsening of the disorder during service; and (2) 
if so, whether there was clear and unmistakable evidence that 
the increase in severity was due to the natural progress of 
the disease.  See Crowe v. Brown, 7 Vet. App. 238 (1994).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  See 
38 C.F.R. § 3.310(a), (b), as amended effective October 10, 
2006.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Cold Injury/Frostbite

The veteran asserts that she developed frostbite to both 
hands and fingertips in 1992 while stationed at Fort 
Campbell, Kentucky.  More specifically, the veteran reported 
that her unit was on the qualifying rifle range and was 
exposed to extremely cold weather during that time for about 
six hours.  Although she had gloves on, the veteran reported 
that she began to notice problems around the mid-morning 
consisting of pain in her hands and fingers, numbness, 
tingling and stiffness.  She sought treatment right away, and 
her hands were rewarmed with warm water; however the numbness 
and tingling in her fingertips remained for some time 
afterward.  

A careful review of the veteran's service medical records 
reflects that she complained of a frostbite injury in March 
1992.  Specifically, the veteran reported frostbite to all 
five fingers of the right hand.  The assessment was cold 
hands, and the veteran was returned to duty.  

Currently, the veteran complains of tingling and numbness in 
her fingers and hands.  In support of her claim for service 
connection, the veteran submitted a lay statement from a 
fellow servicewoman who reported that she, too, developed a 
cold injury during the same time that the veteran sustained a 
cold injury, in March 1992.  The veteran also testified as to 
her in-service cold injury experience at her personal 
hearings before a Decision Review Officer at the RO in April 
2003 and before the undersigned in August 2004.  The veteran 
testified that she does not seek treatment currently because 
she was told that there was nothing that could be done.  The 
veteran also testified that her fingertips go numb during the 
winter and when she shops in the frozen food section of the 
grocery store.  The veteran explained that her fingers turned 
red and hard, and they felt like needles were sticking up in 
her fingers.  

At a VA examination in February 2006, the veteran reported 
symptoms of aching hands, numbness and tingling, primarily in 
cold weather.  The symptoms occurred when she obtained items 
out of a freezer, either at the grocery store or at home.  
The veteran also noted cold sensitivity, even in air 
conditioned buildings, where she could also develop aching, 
numbness, and tingling in her fingertips.  The symptoms 
generally lasted a couple of hours.  

The examiner indicated that the claims file had been 
reviewed; however, she did not mention the service medical 
record in the claims file which documented the frost-bite 
treatment in 1992.  Nevertheless, the examiner did note the 
lay statement from the veteran's fellow servicewomen 
indicating that they had both received cold injuries 
consistent with the veteran's testimony.  Additionally, the 
examiner noted that the veteran reported no cold injury prior 
to service, or after service.  Examination of the veteran's 
hands revealed palmar erythema.  There was no edema, no 
atrophy and no ulceration.  The hands were warm and the skin 
was dry.  Texture was smooth, and there was no evidence of 
fungus or other infection.  Nails were neither deformed nor 
atrophic.  Light touch was intact in the hands and 
fingertips.  Temperature sense was intact bilaterally also; 
however there were patchy areas of decreased pinprick on the 
fingertips just in selected locations.  The diagnosis was 
residuals of frostbite to bilateral hands with pain, 
numbness, and cold sensitivity with slight loss of sensation 
to pinprick in the bilateral hands.  Based on the veteran's 
history, the examiner opined that it was at least as likely 
as not that the veteran sustained a frostbite injury during 
service.  The examiner specifically indicated that it was 
based on the history as reported by the veteran as well as 
the lay statement submitted on her behalf, as noted 
hereinabove.  The examiner also noted that the residuals 
appeared to be primarily localized to the fingertips and 
involved primarily symptoms of numbness without other 
compelling objective findings.  

Thus, in sum, there is evidence of a cold injury in service, 
which was corroborated by a fellow soldier.  Furthermore, 
examination in February 2006 reveals a current diagnosis of 
cold injury residuals and the examiner opined that it was at 
least as likely as not that the current cold injury 
residuals, albeit mild and primarily located on the 
fingertips, were incurred during service.  In essence, the 
veteran's reports of having sustained a cold injury in 
service are consistent with the evidence of record including 
service medical records and the current examination report.  

As the veteran's statements about the events in service are 
credible, and corroborated by the service medical records, 
the Board finds the evidence of record supports the 
examiner's opinion that the veteran has current disability as 
a result of frostbite during service.  

By extending the benefit of the doubt to the veteran, service 
connection for the residuals of frostbite of the hands and 
fingertips is warranted in this case.  

Sinusitis and allergic rhinitis

The veteran asserts that she has a current chronic sinus 
disability that was incurred in service as a result of 
chemical inhalation.  Additionally, or in the alternative, 
the veteran asserts that her service-connected asthma 
aggravates her sinus and allergic rhinitis conditions.  

The veteran's service medical records reveal that the veteran 
reported a history of mild hay fever on her enlistment 
examination in October 1983.  She was treated on occasion in 
1984, 1988 and 1991 with a diagnosis of allergic rhinitis.  
In April 1988, the veteran inhaled calcium hypochlorite and 
subsequently had an episode of bronchospasm that required 
medical care.  There is no indication that the veteran had 
any problems with bronchospasm/reactive airway disease or 
asthma prior to that time.  On her discharge examination 
report in October 1992, the veteran did not note any 
complaints of chronic sinusitis.  

VA treatment records from 1994, 1995 and 1996 reveal that the 
veteran used Beconase, Seldane D.  

In August 1994, x-rays of the sinuses were obtained because 
of complaints of headaches with sinus congestion.  Films of 
the paranasal sinuses revealed that all paranasal sinuses 
were well-aerated and normal in appearance.  There was no 
evidence of clouding, air fluid level or bony erosion 
identified.  

Paranasal sinus x-rays from February 2003 noted an impression 
of small mucoretention cyst versus nasal polyp involving the 
lateral wall of the left maxillary sinus.  Otherwise the 
paranasal sinuses were unremarkable.  

At her personal hearing before the undersigned in August 
2004, the veteran testified that she could not recall exactly 
when she began to seek treatment for her sinuses; however, 
she believed it was around 1984.  Treatment was in the form 
of medications and injections.  At the time of the hearing, 
the veteran used Allegra and Singulair for treatment.

At a VA examination in February 2006, the veteran reported 
that she began having problems with her sinuses after she 
reportedly spent five days in the hospital after inhaling 
hydrochloric acid in 1987.  On examination, there was no 
sinus tenderness on palpation.  External ear and canal and 
tympanic membranes were unremarkable.  External nares of the 
nose were patent and the septum was intact.  There were no 
polyps present and there was no obstruction.  Tongue was 
midline, the mucosa was moist, and the pharynx had no 
hyperemia or exudates.  The examiner also referred to the 
veteran's previous sinus x-ray films of February 2003 which 
indicated unremarkable views of the paranasal sinuses without 
radiographic evidence of sinusitis. 

The examiner's diagnosis was allergic rhinitis with symptoms 
of frontal headaches, postnasal drip, rhinorrhea; 
itchy/watery eyes.  The examiner indicated, based on the 
evidence in the claims folder, and by history, that the 
veteran appeared to have documented allergic rhinitis that 
appears to have preceded (and followed) the veteran's 
entrance into military service.  

With regard to sinusitis, the examiner noted that the veteran 
likely had frontal sinusitis in 1987 and 1994.  The 1994 
notation indicates that the sinusitis was allergic in nature.  
Additionally, the examiner acknowledged that the veteran has 
been treated for sinusitis, most notably in 1997, as there 
was a note from the VA Medical Center indicating that the 
veteran was treated with antibiotics for sinusitis.  The 
examiner indicated that the above evidence demonstrated that 
the veteran probably had acute episodes of sinusitis, with at 
least one episode occurring during service which was treated 
and resolved, and other post-service episodes that were also 
treated and resolved; however it did not appear that the 
veteran had a chronic sinusitis.  The examiner indicated that 
the sinus CT, as noted above, did not document evidence of a 
chronic sinus problem.  

The examiner pointed out that the veteran did have a chronic 
allergic rhinitis, which, as likely as not, pre-existed 
service.  The examiner indicated that it would be mere 
speculation to opine as to whether the veteran's pre-existing 
allergic rhinitis was aggravated or permanently increased in 
severity, during service.  In this regard, the examiner 
pointed out that the veteran's symptoms were seasonal in 
nature, and had been fairly consistent through the years, so 
it would be expected that during Spring, which the veteran 
reported was a time when her allergic rhinitis appeared to 
flare, that she would seek treatment more often for that 
condition.  

Additionally, the examiner opined that it was less likely 
than not that the veteran's allergic rhinitis was caused by 
or aggravated by the veteran's service-connected asthma.  The 
examiner explained that the veteran's allergic rhinitis pre-
dated her asthma, and that in fact, the veteran's asthma 
symptoms were probably a little bit more pronounced because 
of the allergic rhinitis, and not the other way around.  

Thus, in sum, the medical evidence in this case reflects that 
the veteran reported pre-existing allergic rhinitis on her 
entrance examination.  During service, the veteran 
experienced inhalation of calcium hypochlorite and began 
coughing and choking with wheezing in the lungs noted on 
examination.  Later, it was determined that the veteran 
developed asthma, and service connection for asthma was 
granted after discharge from service.  Additionally, during 
service, the veteran was treated for chronic allergic 
rhinitis as well as acute sinus infections over the years, 
but a chronic sinus disability was not diagnosed during 
service or currently.  Although the service medical records 
show that the veteran had chronic allergic rhinitis, this 
disability clearly and unmistakably existed prior to service, 
as noted on the veteran's entrance examination.  

The VA examiner in February 2006 opined that the veteran did 
not have a chronic sinusitis disability.  Additionally, the 
examiner opined that the veteran's pre-existing allergic 
rhinitis did not permanently increase in severity during 
service and is not aggravated by the service-connected 
asthma.  

With regard to the veteran's claim of service connection for 
sinusitis, the Board notes that a claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  Under 38 U.S.C.A. § 
1110, it is essential that there be a current disability in 
order to establish service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

In this case, there is no medical evidence establishing a 
current chronic sinus disorder for which service connection 
may be established.  The service medical records show 
treatment for acute sinusitis on a couple of occasions, which 
resolved on antibiotics; however, no chronic sinus disability 
was diagnosed during service.  Likewise, no sinusitis 
disability of a chronic nature was diagnosed after service.  
In addition, the findings of the February 2006 examiner did 
not include a diagnosis of chronic sinusitis.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for sinusitis 
has not been established.  While there were a couple of 
references to acute sinusitis in the service medical records, 
the record does not indicate that this constituted the onset 
of a chronic disorder, particularly given the lack of follow-
up history or ongoing continuous treatment for sinusitis.  
Therefore, it cannot be found that the veteran currently has 
chronic sinusitis that had its onset during service, and 
service connection cannot be awarded.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for sinusitis.

Turning now to allergic rhinitis, the Board finds that the 
veteran clearly and unmistakably had allergic rhinitis prior 
to entry into military service, as noted on the veteran's 
entrance examination; and the record contains a medical 
opinion which indicates that the pre-existing allergic 
rhinitis was not permanently aggravated during service.  This 
opinion is based on a complete review of the veteran's file, 
including the service medical records which confirm that the 
veteran was treated for chemical inhalation during service in 
April and May 1988 and post-service medical records showing 
fairly consistent treatment for allergic rhinitis, more so 
during the Spring months.  The examiner further opined that 
the veteran's allergic rhinitis was not aggravated by the 
service-connected asthma; but rather, the veteran's allergic 
rhinitis may increase the symptoms of the service-connected 
asthma.  There is no medical opinion to the contrary.  There 
is no evidence of record, other than the veteran's 
contentions, that her current sinus and/or allergic rhinitis 
disorder was incurred in or aggravated by any disease or 
injury incurred in or aggravated by service, or that a 
service-connected disability caused or aggravated the 
allergic rhinitis and/or sinusitis.  As the veteran is not a 
medical expert, she is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

Thus, in sum, there is no basis to award service connection 
for sinusitis because the record does not contain a current 
disability of a chronic nature.  Likewise, there is no basis 
to award service connection for allergic rhinitis because 
this disability clearly pre-existed service and a VA medical 
examiner has provided an uncontroverted opinion that the 
veteran's allergic rhinitis was not permanently aggravated 
during service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a finding 
of service connection for sinusitis and/or allergic rhinitis.  
In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 4.3 (2006).  


III.  Increased Ratings

The veteran seeks higher ratings for the service-connected 
back disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).

The veteran's service-connected low back disability was 
initially rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (pre-2003) for lumbosacral strain, since February 
11, 1993, the effective date of service connection.  The 
veteran filed her most recent claim for increase in August 
1999 and the RO subsequently increased the rating to 20 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(post-2003), effective from August 25, 1999.  

The diagnostic criteria for the evaluation of spinal 
disabilities was modified in 2002 and again in 2003.  See 67 
Fed. Reg. 54345 (August 22, 2002); 68 Fed. Reg. 51454-58 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  The record reflects that the RO provided the 
veteran with notice of the revised regulations in the August 
2006 SSOC, described above.  Thus, the Board finds that we 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

Other Diagnostic Codes must be considered, including, but not 
limited to Diagnostic Code 5292 (2002) which evaluates 
limitation of motion of the lumbar spine.  Prior to the 
regulatory change, a 10 percent disability evaluation was 
warranted for slight limitation of motion, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
Diagnostic Code 5292 allows for a schedular rating of no more 
than 40 percent, which is the maximum rating.

The medical evidence dated prior to the regulatory change 
does not demonstrate objective findings of severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  Additionally, severe limitation of motion is 
not demonstrated on examination.  Despite the veteran's 
consistent complaints of constant low back pain with 
occasional flare-ups and radiation to the right leg, which at 
times, became excruciating, VA examination in December 2000 
does not indicate objective findings more nearly 
approximating the criteria warranting the assignment of a 
rating in excess of 20 percent prior to the regulatory 
changes.  

At a VA examination in December 2000 the veteran reported 
back pain, but denied weakness, fatigue, lack of endurance, 
and stiffness.  The veteran described her symptoms as 
"distressing" in nature and which caused flare-ups on and 
off weekly for a few hours at a time.  Flare-ups were 
preceded by overuse.  When her symptoms worsened, she found 
it difficult to walk or move.  On examination, there was no 
evidence of painful motion, muscle spasm, weakness, or 
tenderness.  Range of motion of the lumbar spine was within 
normal limits.  X-rays of the lumbar spine were negative.  
The diagnosis was lumbosacral strain.  

A private June 2001 MRI of the thoracic spine was normal.  

Based on the medical findings as noted hereinabove, the 
veteran's service-connected low back pain does not warrant 
the assignment of a rating in excess of 20 percent under the 
regulations in effect prior to September 26, 2003.  Although 
the veteran reported excruciating pain, which occasionally 
radiated down the leg, objective evidence of nerve root 
impingement, degenerative changes, and/or muscle spasm were 
not found on examination of 2000 or MRI of 2001.  

Additionally, with regard to the criteria in effect prior to 
the 2002/2003 regulatory changes, ratings in excess of 20 
percent were assignable for residuals of a fractured 
vertebra, ankylosis of the lumbar spine, and intervertebral 
disc syndrome.  However, as none of these conditions were 
objectively demonstrated prior to the change in regulations, 
ratings in excess of 20 percent are not for application 
pursuant to these criteria.  

Finally, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case, prior to the amended 
regulations governing disabilities of the spine.  In so 
doing, the Board has carefully considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran's disability is largely manifested by painful 
motion and weakness noted on overuse.  Although the veteran 
has pain and additional fatigability on repetitive motion 
and/or overuse, the Board finds that a 20 percent disability 
rating prior to September 26, 2003 considers the veteran's 
functional loss, pain, weakness and fatigue resulting from 
her lumbar spine disability.  Indeed, without consideration 
of these additional factors, the veteran would not meet the 
criteria for a 20 percent rating.

The Board also notes that under the previous Diagnostic Code 
5293, effective prior to September 23, 2002, postoperative, 
cured intervertebral disc syndrome warrants a zero disability 
rating, mild intervertebral disc syndrome warrants a 10 
percent disability rating, moderate with recurring attacks 
warrants a 20 percent disability rating, severe with 
recurring attacks and intermittent relief warrants a 40 
percent disability rating, and pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Importantly, this 
criteria is not applicable prior to September 23, 2002 
because intervertebral disc syndrome is not shown prior to 
that date.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent for the 
veteran's service-connected low back disability prior to 
regulatory changes in 2002/2003.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2006).  

Effective on September 23, 2002, the criteria pertaining to 
intervertebral disc syndrome, at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, were amended.  Under revised Diagnostic 
Code 5293, effective September 23, 2002 to September 25, 
2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

All other back disabilities, including lumbosacral strain 
(Diagnostic Code 5237) and/or degenerative arthritis of the 
spine (Diagnostic Code 5242) are to be rated pursuant to the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2003).  

According to Note (2) under 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion of the thoracolumbar 
spine is 240 degrees, and refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

As noted hereinbelow, the medical evidence of record dated 
from 2003 to the present demonstrates that the veteran's 
limitation of flexion of the lumbar spine has been shown to 
be at least 45 degrees and the combined range of motion is at 
least 125.  Additionally, there was some mild radiculopathy.

A February 2003 VA treatment report notes that the veteran 
was involved in a motor vehicle accident in October 2002, and 
her back pain had increased since that time.  The pain did 
not radiate down the leg, but there was some pain into the 
buttock.  On examination of the spine, there was pain to 
palpation over the iliac crest at the muscular insertions as 
well as the right DI joint.  MRI results noted mild diffuse 
disc bulge at L5-S1, facet joint effusions diffusely in the 
lumbar spine; thoracic spine was normal.  The assessment was 
myofascial pain with some right SI joint dysfunction.  

In April 2003, the veteran's work supervisor submitted a 
statement indicating that the veteran complained of back pain 
when she was required to lift files.  

At her personal hearing before a Decision Review Officer at 
the RO in April 2003, the veteran testified that her back 
pain radiated down the right leg, and that she used pain 
medication and stretching exercises to relieve the pain.  The 
veteran testified that the pain worsened if she had to lift 
files at work or when she had to spend several hours in the 
car at one time.  

The veteran reiterated her assertion regarding her back pain 
in additional testimony provided at subsequent personal 
hearing in August 2004, before the undersigned.  In addition, 
the veteran testified that she used a cane on occasion, that 
she was suffering from a lot of muscle spasms in her back and 
pain in her right leg.  

At a VA examination in February 2006, the veteran reported a 
slow, but steady progression of her pain symptoms, which 
seemed to affect most daily activities.  In general, the 
periods of relief were becoming less frequent and with less 
duration, as the symptoms were becoming more common and more 
severe.  Specifically, the veteran described low back pain 
intermittently that radiated to the buttocks (right greater 
than left), posterior thigh, posterolateral leg, lateral foot 
and plantar foot, all becoming more severe.  Pain in the back 
involved the mid and low lumbar spine regions centrally and 
paravertebrally bilaterally.  The pain was described as 
constant, dull and aching (rated as a 4 to 8 out of 10) with 
exacerbations of severe, sharp, stabbing pains when certain 
movements were made (rated as an 8-10 out of 10).  The 
veteran indicated that the pains were daily and persistent, 
with precipitating factors of almost any physical activity 
and sudden movements or prolonged sitting and standing.  
Alleviating factors included avoidance of specific known 
positions of exacerbation and avoidance of strenuous physical 
activities.  The veteran used a cane at times, which 
sometimes provided some assistance, but any ambulation during 
periods of exacerbation caused more pain.  The veteran could 
walk approximately 50 feet before she needed to rest to allow 
her muscles to relax.  The veteran felt unsteady when she was 
in severe pain.  Flare-ups the low back pain were 
precipitated by movement in certain ways, prolonged sitting, 
and lifting heavy items.  Flare-ups reportedly lasted for 
several days.  She used methocarbamol for increased pain.  
She had not had any incapacitating episodes within the prior 
year.  The veteran worked a sedentary job and alternated 
between sitting and standing, and she could perform her job 
without any difficulties related to the back pain.  The 
veteran did, however, have impairment in most activities of 
daily living including activities that required bending, 
reaching, stooping or carrying - this included grooming, 
bathing, toileting and dressing.  The veteran  had not 
undergone any lumbar surgeries.  

On examination, the veteran was in moderate distress 
secondary to pain.  She had a normal general appearance with 
slight forward thrust posture and slow, cautious antalgic 
gait.  The cervical lordosis and lumbar lordosis seemed to be 
within normal limits.  The head, neck, chest, and abdomen 
were held and moved as relatively one unit.  The range of 
motion of the lumbar spine in forward flexion was 0-45 
degrees, extension was 0-10 degrees, left lateral flexion was 
0-15 degrees and right lateral flexion was 0-20 degrees.  
Left lateral rotation was 0-20 degrees and right lateral 
rotation was 0-15 degrees.  The veteran had pain throughout 
ranges of motion.  The limitations in range of motion of the 
lumbar spine seemed to be associated with the production of 
pain.  Fatigability during the process seemed to be evident.  
Following repetitive motion the veteran had increased pain 
and fatigue, but no weakness/lack of endurance or 
incoordination.  There was no additional limitation of motion 
due to increased pain and fatigue with repetitive motion.  
Mid and low lumbar paravertebral muscle spasms were evident, 
right greater than left, with associated tenderness to 
palpation.  Other than a slightly forward thrust postural 
gait, there were no postural abnormalities noted.  On 
neurological examination, there was a question of a sensory 
deficit along the right S1 dermatome.  Motor examination was 
without atrophy or fasciculation.  Strength seemed to be 5/5 
throughout the lower extremities.  Reflexes were brisk and 
symmetrical, with the exception of the right ankle reflex, 
which was absent.  A radiographic plain film of the 
lumbosacral spine appeared to be normal.  The diagnosis was 
chronic low back strain with right S1 radiculopathy by 
history and physical examination.  

Thus, based on the revised criteria, the Board once again 
finds that the veteran meets the criteria for the assignment 
of a 20 percent rating, but no higher.  In order to meet the 
next higher, 40 percent rating under the General Rating 
Formula, the evidence would have to demonstrate forward 
flexion of the lumbar spine limited to 30 degrees, or 
ankylosis of the entire spine.  Neither of these have been 
shown since the new regulations became effective.  Likewise, 
under the old regulations, a rating in excess of 20 percent 
is not for application.  

Although the evidence since 2003 shows the possibility of a 
neurological component, i.e., sciatica with pain radiating 
into the legs, this has not been diagnosed as intervertebral 
disc syndrome, and the veteran's incapacitating episodes are 
not accompanied by a doctor's prescription for bed rest.  
Thus, a rating in excess of 20 percent is not assignable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The veteran has complained of more frequent, and more severe, 
flare-ups in recent years and the medical evidence shows 
additional limitation of motion; however, the evidence does 
not show that the veteran's lumbar spine disability has risen 
to the level of severe.  In other words, although the veteran 
reports that her overall disability picture has worsened, the 
objective findings do not demonstrate that the criteria for 
the next higher rating of 40 percent are met under either the 
old, or the revised criteria, at any time during the appeal 
period.  


Likewise, as limitation of flexion has never been shown to be 
less than 45 degrees, even with consideration of additional 
functional loss due to pain, and ankylosis has never been 
demonstrated, a rating in excess of 20 percent is not 
assignable under the General Rating Formula.  

Thus, the Board concludes that the criteria are not met or 
approximated for the assignment of a rating in excess of 20 
percent for the service-connected lumbar spine disability at 
any time during the appeal period.  The preponderance of the 
evidence is against a rating in excess of  20 percent for the 
veteran's service-connected residuals of a lumbar spine 
disability at any time during the appeal period.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2006).  


ORDER

Service connection for a cold injury is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

Service connection for a sinus disability, to include 
allergic rhinitis, is denied.  

An increased rating, in excess of 20 percent for the service-
connected low back pain is denied.  



______________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


